Upon a careful re-examination of the law applicable to the facts of this case, I adhere to the view that the trial court erred in admitting testimony of the apparent suffering of respondent's little brother while undergoing an operation for the removal of living skin for transplanting to the burned surface of the body of respondent. While there is much contrariety of judicial opinion on the question as to whether a charitable institution is liable to pay patients for the negligence of its nurses, it is my view that whether it be a county operating a hospital for the primary purpose of supplying hospitalization to indigents, in the discharge of a governmental duty, or an institution operating a hospital for the primary purpose of supplying hospitalization to the poor and needy, without pay, if, in addition to that, it engages in *Page 366 
the business of selling hospitalization to the public, it is liable for the negligence of its nurses as fully as the institution which sells hospitalization to the public for profit. (See Henderson v. Twin Falls County, 56 Idaho 124,50 P.2d 597, 101 A.L.R. 1151; also Sessions v. Thomas D.Dee Memorial Hospital Assn., 94 Utah, 460, 78 P.2d 645.)